DETAILED ACTION
The instant application having Application No. 16/772,923 filed on 6/15/2020 is presented for examination by the examiner. The amended claims submitted November 1, 2021 are under consideration. Claims 1, 5-8 and 11 are pending. Claims 2-4 and 9-10 are canceled. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
The objection to claim 1 in the previous office action has been overcome by the amendments to the claims. 

Claim Rejections - 35 USC § 112
The USC § 112(b) rejections of the previous office action have been overcome by the amendments to the claims. However, the following new 35 USC §112 rejections are raised by the amendments to the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the specification as filed fails to reasonably convey that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “wherein: the plurality of lenses and the annular intermediate ring are inserted into the lens barrel along an insertion direction, with the insertion direction extending from one side to the other in an axial direction of the lens barrel,” in the application as filed. (see MPEP §2163.04, Sec. I). In particular the Examiner cannot find any mention of an “insertion direction” in the specification as filed, nor could the Examiner find any description of the order in which the lenses and annular intermediate ring are inserted into the lens barrel, or the object-side or the image-side as being the direction from which all of the lenses and the annular intermediate ring are assembled in the lens barrel.
Claims 5-8 and 11 depend from claim 1 and inherit this 35 USC §112(a) rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitations render the claim indefinite in light of the specification (1) “in the insertion direction extending from the one side to the other in the axial direction of the lens barrel, when the intermediate ring and the resin lens are adjacent to each other in this order,” and (2) “in the insertion direction extending from the one side to the other in the axial direction of the lens barrel, when the resin lens and the intermediate ring are adjacent to each other in this order”. As noted in the 35 USC §112(a) rejection above, the specification does not give any guidance about which is the insertion direction, from the object-side towards the image-side or from the image-side towards the object-side. Thus the limitations (A) “when the intermediate ring and the resin lens are adjacent to each other in this order” and (B) “when the resin lens and the intermediate ring are adjacent to each other in this order” are without discernable meaning because they make reference to the insertion direction which could have been either from the object-side to the image side or from the image-side to the object side. Furthermore it is unclear whether these limitations are to be taken as two options for which the prior art needs only to meet one of the two conditions or are they somehow meant to be directed to the combination of the two limitations. If the applicant wishes to claim them simultaneously, then the claim should recite “a first resin lens” and “a second resin lens” as well as “a first inclined surface” and “a second inclined surface” so that it is possible to then claim the features of the first inclined surface and the second inclined surface.
Claims 5-8 and 11 inherit this indefiniteness issue from claim 1. 
Regarding claim 1, the limitations “inclination progresses radially inwardly” and “inclination progresses radially outwardly” are indefinite for at least the following reasons. It is unclear what 
Claims 5-8 and 11 depend from claim 1 and inherit this indefiniteness issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Horiyama et al. JP 2008197584 (hereafter Horiyama, cited in an IDS, see attached machine translation) in view of Shibuya et al. USPGPub 20060114579 (hereafter Shibuya, cited in an IDS).
Regarding claim 1, Horiyama teaches (Fig. 2) “A lens unit (40, Fig. 2) comprising: a … lens barrel (lens barrel 3); a plurality of lenses (first lens 1 and second lens 2); and an annular intermediate ring (positioning member 31),  wherein: 
the plurality of lenses and the annular intermediate ring are inserted into the lens barrel (see along an insertion direction, with the insertion direction extending from one side to the other in an axial direction of the lens barrel (the limitations “along an insertion direction, with the insertion direction extending from one side to the other in an axial direction of the lens barrel” are directed to method steps of making the device, and it could have been made using an alternative method such as inserting the lenses from opposite ends of the lens barrel in the axial direction of the lens barrel.  The method limitations are not germane to patentability pursuant to MPEP §2113, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” In the instant case, the applicant has argued that in order for the lenses in the lens unit to be assembled from either side of the lens barrel requires that there must be no gap between the annular intermediate ring and the lens barrel. This argument is not persuasive, because all that is required is that the annular intermediate ring be fixed to the lens barrel prior to the insertions of the lenses from either side. Thus the examiner finds no structural distinctions between the product made by the claimed process, and the product being assembled in another order or from opposing ends of the lens barrel), the plurality of lenses and the annular intermediate ring are arranged on an inner peripheral side of the lens barrel in the axial direction thereof (see Fig. 2 with axis 9);
the annular intermediate ring is disposed between lenses of the plurality of lenses adjacent to each other in the axial direction (see Fig. 2), a resin lens of the plurality of lenses adjacent to the an image side or the an object side of the intermediate ring is made of resin (paragraph 37 “The lens 1 and the lens 2 … are preferably made of a heat-resistant resin”), the intermediate ring and the resin lens are fitted with each other (see Fig. 2), and
an inclined surface is provided in a fitted portion between the intermediate ring and the resin lens, the inclined surface being inclined with respect to the axial direction of the lens barrel (see the inclined surfaces of ,
and allowing a contact between the intermediate ring and resin lens, or allowing a proximity between the intermediate ring and resin lens (in the final lens unit 40 the positioning member 31 is in contact with the lenses 1 and 2, or at least proximate to the lenses 1 and 2), 
in the insertion direction extending from the one side to the other in the axial direction of the lens barrel, when the intermediate ring and the resin lens are adjacent to each other in this order (, the inclined surface is inclined in a manner such that inclination progresses radially inwardly from the one side to the other in the axial direction of the lens barrel (this is only one of two options for the order of the resin lens with the intermediate ring, and thus is optional given the other condition is met), 
in the insertion direction extending from the one side to the other in the axial direction of the lens barrel, when the resin lens (1) and the intermediate ring (31) are adjacent to each other in this order (1 and 31 are adjacent to each other in order from the object-side to the image-side), the inclined surface is inclined in a manner such that inclination progresses radially outwardly from the one side to the other in the axial direction of the lens barrel (along the axial direction from the object-side to the image-side the inclination progresses radially outward in the sense that the radial position of the inclined surface increases from the object-side to the image-side of the lens unit), 
a first gap is formed between an outer peripheral surface of the intermediate ring and an inner peripheral surface of the lens barrel (positioning member 31 resides inside the lens barrel 3, therefor, at least at the time of insertion, it is inherent that there is a non-zero gap between the positioning member 31 and the lens barrel 3 otherwise positioning member 31 could not be inserted into lens barrel 3), 
a second gap formed between an outer peripheral surface of the resin lens and the inner peripheral surface of the lens barrel (see gap where elastic member 4 resides) is larger than the first gap formed between the outer peripheral surface of the intermediate ring and the inner peripheral surface of the lens barrel (see Fig. 2, 31 is flush with 3 whereas lenses 1 and 2 have a gap where 4 resides).
However, Horiyama does not explicitly teach “a metal lens barrel … the intermediate ring is made of metal”. Note that Horiyama does teach that the positioning member and lens barrel are made of a non-thermally expandable member or low thermal expansion member. 
Shibuya teaches (Fig. 3) “A lens unit (Fig. 3) comprising: a metal lens barrel (barrel 60 is metal see paragraph 90); … lenses (lens 51); and an annular intermediate ring (ring member 66)… the lenses and the annular intermediate ring are arranged on an inner peripheral side of the lens barrel in the axial direction thereof (see Fig. 3);
… the annular intermediate ring is made of metal (paragraph 91) … 
a resin lens (plastic lenses e.g. paragraph 3) … adjacent to an image side or an object side of the intermediate ring is made of resin (plastic lenses e.g. paragraph 3), the intermediate ring and the resin lens are fitted with each other (see Fig. 3), and … 
a second gap formed between the outer peripheral surface of the resin lens and the inner peripheral surface of the lens barrel is larger than a gap formed between the outer peripheral surface of the intermediate ring and the inner peripheral surface of the lens barrel (the lens is loosely fitted paragraph 95).”

Shibuya further teaches, paragraph 8 that “the linear expansion coefficient of the plastic is 6.00.times.10.sup.-5 for example, the linear expansion coefficient of the metal is for example, 1.08.times.10.sup.-5.” Thus teaching that metal is a low thermal expansion member relative to plastic. 
Thus Horiyama and the instant claim differ in that Horiyama does not explicitly teach the barrel and ring are made of metal. Shibuya teaches a metal barrel and a metal ring. 
Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
Regarding claim 6, Horiyama teaches “A camera module (Fig. 2) comprising: a lens unit according to claim 1 (see claim 1); and an imaging element (image pickup element 8, paragraph 35) for capturing an image formed in the lens unit (that is what image pickup elements do).”

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiyama et al. JP 2008197584 (hereafter Horiyama, cited in an IDS, see attached machine translation) in view of Shibuya et al. USPGPub 20060114579 (hereafter Shibuya, cited in an IDS) as applied to claim 1 above, and further in view of Hidenori JP 2004-317990 (hereafter Hidenori, cited in an IDS, see attached machine translation).
Regarding claim 5, the Horiyama-Shibuya combination teaches the lens unit according to claim 1, but does not explicitly teach “wherein the resin lens adjacent to the intermediate ring is formed such that the lens has a thickness that is 25% or less of its outer diameter.”
Hidenori indicates that the lens body 11 has a lens diameter D of 25 mm, with a convex height h of 5 mm (paragraph 36, machine translation page 6 lines 2-3).
The prior art and the instant claim differ by the shape of the lens. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because no specific shapes of the lenses are disclosed or claimed by Horiyama.
Regarding claim 7, Horiyama teaches “A camera module (Fig. 2) comprising: a lens unit according to claim 5 (see claim 5); and an imaging element (image pickup element 8, paragraph 35) for capturing an image formed in the lens unit (that is what image pickup elements do).”

Allowable Subject Matter
Claims 11 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “a surface located radially inwardly beyond the inclined surface of the intermediate ring is in contact with a surface located radially inwardly beyond the inclined surface of the resin lens, and a third gap is formed between a surface located radially outwardly beyond the inclined surface of the intermediate ring and a surface located radially outwardly beyond the inclined surface of the resin lens, the third gap being formed in the axial direction of lens barrel.”
Claim 8 depends from claim 11 and is allowable for at least the reasons stated above.

Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. 
In lines 10-17 of page 5 of 7 of the applicant’s remarks the application points out which limitation it is that they believe is not taught by the prior art, namely:
“a first gap is formed between an outer peripheral surface of the intermediate ring and an inner peripheral surface of the lens barrel, and 
a second gap formed between an outer peripheral surface of the resin lens and the inner peripheral surface of the lens barrel is larger than the first gap formed between the outer peripheral surface of the intermediate ring and the inner peripheral surface of the lens barrel.”
	The examiner respectfully disagrees. As explained in the rejection above, Horiyama teaches 
“a first gap is formed between an outer peripheral surface of the intermediate ring and an inner peripheral surface of the lens barrel (positioning member 31 resides inside the lens barrel 3, therefor, at least at the time of insertion, it is inherent that there is a non-zero gap between the positioning member 31 and the lens barrel 3 otherwise positioning member 31 could not be inserted into lens barrel 3), 
and a second gap formed between an outer peripheral surface of the resin lens and the inner peripheral surface of the lens barrel (see gap where elastic member 4 resides) is larger than the first gap formed between the outer peripheral surface of the intermediate ring and the inner peripheral surface of the lens barrel (see Fig. 2, 31 is flush with 3 whereas lenses 1 and 2 have a gap where 4 resides).”

	This premise has three major faults. Firstly as admitted by the applicant on page 6 of 7, Horiyama does teach that the positioning member can be fixed to the lens barrel 3, i.e. that they are separate members. Secondly, “with the intermediate ring and the plurality of lenses to be arranged in the lens barrel inserted into the lens barrel from one side to the other in the axial direction of the lens barrel” is a product by process limitation and thus is only given weight to the extent that it results in a structurally different product. Although applicant argues otherwise below, there is no structural difference imparted by this method of making. Thirdly, the applicant has failed to point out where support for this claimed process can be found in the specification as filed, and the examiner could not identify anywhere in the specification as filed which discussed the process of assembly. 
In the last three lines of page 5 of 7, the applicant argues that this method of making has advantageous results. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ability to prevent a deformation of the resin lens at high temperatures) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In the first paragraph of page 6 of 7 of the applicant’s remarks the applicant argues that because Horiyama teaches a positioning member which is either integral with or fixed to the lens barrel that Horiyama fails to disclose or suggest a gap between the lens barrel and the positioning member. 
This argument has at least two faults. Firstly, the instant application includes embodiments where the size of the intermediate ring is larger than the size of the lens barrel at room temperature. In 
	Thus it is reasonable in light of the specification to include a gap between the intermediate ring and the lens barrel that only occurs at high temperatures as within the broadest reasonable interpretation of the claim.
	Secondly as pointed out in the rejection above, it is inherent that there is a non-zero gap between the positioning member 31 and the lens barrel 3 at least at the time of insertion otherwise positioning member 31 could not be inserted into lens barrel 3.
	In the second paragraph of page 6 of 7 of the applicant’s remarks the applicant argues that Horiyama teaches that the two lenses are inserted into the lens barrel from opposite ends and positioned by the positioning member. The applicant does not point out where in Horiyama it was that gave them that impression. The applicant then argues that Horiyama cannot have a gap because Horiyama is constructed differently than the lens unit of claim 1. The examiner respectfully disagrees for at least the following reasons. Firstly, in order to insert the lenses from opposite sides of the lens barrel and position them properly, one at most requires the positioning member to be fixed to the lens barrel, not that there is no gap between the positioning member and the lens barrel.  Secondly, it is inherent that there either is a gap to provide clearance for the positioning member to be inserted, or there was a gap at the time the positioning member was inserted.  Thus the applicant’s argument that Horiyama is prima facie case of obviousness.”). MPEP §§ 2145, 716.01(c).
	In the third paragraph of page 6 of 7 of the applicant’s remarks the applicant argues that Shibuya also fails to disclose the recited first gap. This argument is moot as Shibuya is not relied upon for the teaching of the first gap. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872